DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Rabura (DE 102016107401 A1).
Claim 1: Rabura discloses an electrical terminal seal (Fig 3), comprising: a base (110) formed of a compliant material (Paragraph 00336); and a cylindrical protrusion (as shown below) integrally formed with the base and extending from a major surface of the base and defining a cylindrical aperture extending through the protrusion (as shown below), wherein the protrusion includes a first circumferential rib integrally formed with the protrusion and extending into the aperture from an inner surface of the protrusion (as shown in Fig 5 below).  

    PNG
    media_image1.png
    321
    547
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    436
    529
    media_image2.png
    Greyscale

Claim 2: Rabura further discloses the electrical terminal seal according to claim 1, wherein the aperture is configured to receive an electrical terminal (KE, Fig 4).  
Claim 3: Rabura further discloses the electrical terminal seal according to claim 1, further comprising a second circumferential rib (shown at 110, Fig 4) integrally formed with the protrusion and extending from an outer surface of the protrusion.  
Claim 4: Rabura further discloses the electrical terminal seal according to claim 3, wherein the second rib is arranged on the outer surface of the protrusion opposite a location of the first rib on the inner surface of the aperture (Fig 4).  
Claim 5: Rabura further discloses the electrical terminal seal according to claim 3, wherein the first rib and the second rib each have a generally semicircular cross section (Fig 3, Fig 5).  
Claim 7: Rabura further discloses the electrical terminal seal according to claim 3, wherein the protrusion, the first rib, and the second rib are formed of the compliant material (Paragraph 0036).  
Claim 8: Rabura further discloses the electrical terminal seal according to claim 1, wherein the compliant material is a self-bleeding, low compression set silicone (Paragraph 0036) rubber.  
Claim 10: Rabura further discloses the electrical terminal seal according to claim 1, wherein the electrical terminal seal includes a plurality of the protrusion (Fig 3).  
Claim 11: Rabura further discloses the electrical terminal seal according to claim 1, wherein a first portion of the plurality of the protrusion has a different diameter than a second portion of the plurality of the protrusion (Fig 3).  
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brantingham et al. (US 10148032).
Claim 16: Brantingham et al. disclose an electrical connector assembly (36, Fig 13), comprising: a connector housing (42) defining a cylindrical terminal cavity (44); an electrical terminal (40) having a cylindrical portion; and a means for (seal 10) sealing the electrical terminal to the connector housing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Rabura (DE 102016107401 A1) in view of Brantingham et al. (US 10148032).
Claim 6: Rabura discloses the electrical terminal seal according to claim 3, wherein the protrusion includes a plurality of the first rib (as shown in Fig 5 above). Rabura does not disclose wherein the protrusion includes a plurality of the second rib.  Brantingham discloses a plurality of second ribs (Fig 13). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a plurality of second ribs, in order to have protection against environmental contaminants.
Claim 9: Rabura discloses the electrical terminal seal according to claim 1. Rabura does not disclose wherein the compliant material has a Shore A durometer value in a range of 15 to 23.  Brantingham et al. disclose a Shore A durometer range (col 2, lines 9-11). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a Shore A value in a range of 15-23, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). A range of 15-23 indicates less resistance and a softer material.
Claim 12: Rabura discloses an electrical connector assembly, comprising: a connector housing (Paragraphs 003, 006 and 009); an electrical terminal (KE) having a cylindrical portion (as shown in Fig 3); and an electrical terminal seal (110) including a base formed of a compliant material (Paragraph 00336) and a cylindrical protrusion (as shown above) integrally formed with the base and extending from a major surface of the base and defining a cylindrical aperture extending through the protrusion (as shown above), wherein the protrusion includes a first circumferential rib integrally formed with the protrusion and extending into the aperture from an inner surface of the protrusion (as shown in Fig 5 above).  
Rabura does not disclose the connector housing defining a cylindrical terminal cavity. Brantingham et al. disclose a connector housing defining a cylindrical terminal cavity (Fig 46, Fig 13). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a terminal cavity within the housing to house the terminals.
Claim 13: Rabura discloses the electrical connector assembly according to claim 12, wherein the electrical terminal (KE) is disposed within the aperture (Fig 2).  Brantingham et al. further disclose wherein the protrusion (at 10, Fig 13) is disposed within the terminal cavity (46).
Claim 14: Rabura discloses the electrical connector assembly according to claim 12, wherein the first rib is in an interference fit (Fig 5) with the cylindrical portion of the electrical terminal.  
Claim 15: Rabura discloses the electrical connector assembly according to claim 12. Rabura does not disclose wherein seal further includes a second circumferential rib integrally formed with the protrusion and extending from an outer surface of the protrusion and wherein the second rib is in an interference fit with a wall of the terminal cavity.  Brantingham et al. disclose wherein seal further includes a second circumferential rib integrally formed with the protrusion and extending from an outer surface of the protrusion and wherein the second rib is in an interference fit with a wall of the terminal cavity (as shown in Fig 13). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have an interference fit between the protrusion and a wall terminal cavity, in order to further protect against environmental contaminants.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 1536527, EP 2056412, EP 2390962, US 6595800 and US 5618206 disclose a seal with protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833